Name: 2013/634/EU: Commission Implementing Decision of 31Ã October 2013 on the adjustments to Member StatesÃ¢ annual emission allocations for the period from 2013 to 2020 pursuant to Decision NoÃ 406/2009/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  environmental policy
 Date Published: 2013-11-01

 1.11.2013 EN Official Journal of the European Union L 292/19 COMMISSION IMPLEMENTING DECISION of 31 October 2013 on the adjustments to Member States annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (2013/634/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Communitys greenhouse gas reduction commitments up to 2020 (1), and in particular Article 10 thereof, Whereas: (1) To implement Article 10 of Decision No 406/2009/EC, Member States annual emissions allocations for the period from 2013 to 2020 as determined pursuant to the Commission Decision 2013/162/EU (2) should be adjusted in accordance with the quantity of:  allowances to be issued in respect of installations carrying out activities listed in Annex I of Directive 2003/87/EC of the European Parliament and of the Council (3) which are only included in the emissions trading scheme of the Union (EU ETS) from 2013 onwards,  allowances issued pursuant to Commission Decisions approving the unilateral inclusion by certain Member States of additional activities and gases in the Emissions Trading Scheme under Article 24(1) of Directive 2003/87/EC in between 2008 and 2012 and,  allowances corresponding to installations excluded from the EU ETS pursuant to Article 27 of Directive 2003/87/EC as of 2013 for the time they are excluded. (2) Data as submitted by the Member States pursuant to Article 9a(2) of Directive 2003/87/EC and as contained in Commission Decisions C(2011)3798, C(2008)7867, C(2009)3032, C(2009)9849 and C(2012)497 to accept the unilateral inclusion of additional greenhouse gases and activities by Italy, the Netherlands, Austria, Latvia and the United Kingdom pursuant to Article 24 of Directive 2003/87/EC, as well as taking in consideration the exclusion of installations with low emissions from the EU ETS by Germany, the United Kingdom, France, Spain, Croatia, Slovenia and Italy pursuant to Article 27 of Directive 2003/87/EC and adjusted by the Commission with the 1,74 % linear factor, were used in the calculation of the adjustment to each Member States annual emission allocation, as relevant. (3) The quantity relevant for the application of Article 7 of Decision No 406/2009/EC should be calculated as the difference between the annual emission allocations laid down in Decision 2013/162/EU and the adjustments as set out in this Decision. If the adjustment figure is negative, the relevant quantity should be calculated by increasing the annual emission allocations as laid down in Decision 2013/162/EU by the adjustments set out in this Decision. (4) To ensure consistency between the determination of the annual emission allocations, the adjustments thereto and the reported greenhouse gas emissions for each year, Member States adjustments to the annual emission allocations should also be calculated by applying the global warming potential values from the fourth assessment report of the Intergovernmental Panel on Climate Change adopted by Decision 15/CP.17 of the Conference of the Parties of the United Nations Framework Convention on Climate Change. The adjustments to the annual emission allocations calculated as such should become applicable from the first year for which the reporting of greenhouse gas inventories using these new global warming potential values becomes compulsory pursuant to Article 7(6)b of Regulation (EU) No 525/2013 of the European Parliament and of the Council (4). (5) In order to ensure the timely implementation of Decision No 406/2009/EC and to ensure legal certainty regarding Member States adjusted annual emissions allocations and the quantity relevant for the application of Article 7 of Decision No 406/2009/EC, this Decision should enter into force three days after its publication in the Official Journal of the European Union. HAS ADOPTED THIS DECISION: Article 1 The adjustments to the annual emission allocations for each Member State for each year of the period from 2013 to 2020 are set out in Annex I. Article 2 Where an act adopted pursuant to Article 7(6)b of Regulation (EU) No 525/2013 provides for Member States to submit greenhouse gas emissions inventories determined using global warming potential values from the 4th IPCC assessment report as adopted by Decision15/CP.17 of the Conference of the Parties of the United Nations Framework Convention on Climate Change, the adjustments to the annual emission allocations set out in Annex II shall apply as of the first year for which such reporting of greenhouse gas inventories becomes compulsory. Where this Article applies, Article 1 shall not. Article 3 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 136. (2) Commission Decision 2013/162/EU of 26 March 2013 on determining Member States annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 90, 28.3.2013, p. 106). (3) Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a system for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (OJ L 275, 25.10.2003, p. 32). (4) Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (OJ L 165, 18.6.2013, p. 13). ANNEX I Adjustments to Member States annual emission allocations for each year of the period from 2013 to 2020 calculated applying global warming potential values from the second IPCC assessment report Member State Adjustments to Annual Emission Allocation (tonnes of carbon dioxide equivalent) 2013 2014 2015 2016 2017 2018 2019 2020 Belgium 4 048 929 3 974 598 3 900 267 3 825 935 3 751 604 3 677 272 3 602 941 3 528 609 Bulgaria 1 750 024 1 717 896 1 685 769 1 653 641 1 621 514 1 589 387 1 557 259 1 525 132 Czech Republic 3 000 270 2 945 190 2 890 110 2 835 031 2 779 951 2 724 871 2 669 791 2 614 711 Denmark 0 0 0 0 0 0 0 0 Germany 23 249 263 22 822 446 22 395 629 21 968 812 21 541 996 21 115 178 20 688 361 20 261 544 Estonia 0 0 0 0 0 0 0 0 Ireland 334 322 328 184 322 047 315 909 309 772 303 634 297 496 291 359 Greece 2 057 904 2 020 124 1 982 344 1 944 565 1 906 785 1 869 006 1 831 226 1 793 446 Spain 7 980 597 7 834 086 7 687 576 7 541 066 7 394 555 7 248 046 7 101 536 6 955 025 France 14 867 520 14 594 578 14 321 636 14 048 693 13 775 751 13 502 808 13 229 866 12 956 923 Croatia 1 605 875 1 576 394 1 546 913 1 517 431 1 487 951 1 458 469 1 428 988 1 399 507 Italy 9 607 019 9 430 650 9 254 282 9 077 913 8 901 544 8 725 175 8 548 807 8 372 440 Cyprus 0 0 0 0 0 0 0 0 Latvia 19 186 18 834 18 482 18 130 17 778 17 426 17 072 16 720 Lithuania 4 297 664 4 218 766 4 139 868 4 060 971 3 982 073 3 903 175 3 824 277 3 745 379 Luxembourg 275 161 270 110 265 058 260 007 254 955 249 904 244 852 239 801 Hungary 413 285 405 698 398 111 390 524 382 936 375 349 367 762 360 175 Malta 0 0 0 0 0 0 0 0 Netherlands 2 176 364 2 136 410 2 096 456 2 056 502 2 016 548 1 976 592 1 936 638 1 896 684 Austria 2 026 990 1 989 778 1 952 566 1 915 354 1 878 142 1 840 930 1 803 718 1 766 505 Poland 11 073 941 10 870 642 10 667 343 10 464 045 10 260 746 10 057 447 9 854 148 9 650 850 Portugal 563 543 553 197 542 852 532 506 522 160 511 815 501 469 491 123 Romania 7 501 529 7 363 813 7 226 098 7 088 383 6 950 667 6 812 952 6 675 237 6 537 521 Slovenia 46 842 45 983 45 122 44 262 43 403 42 543 41 683 40 822 Slovakia 2 181 413 2 141 366 2 101 319 2 061 272 2 021 225 1 981 178 1 941 131 1 901 084 Finland 1 769 997 1 737 503 1 705 009 1 672 515 1 640 021 1 607 527 1 575 032 1 542 538 Sweden 1 703 979 1 672 697 1 641 415 1 610 133 1 578 851 1 547 568 1 516 286 1 485 004 United Kingdom 238 691 234 309 229 926 225 545 221 163 216 781 212 398 208 017 ANNEX II Adjustments to Member States annual emission allocations for each year of the period from 2013 to 2020 calculated applying global warming potential values from the fourth IPCC assessment report Member State Adjustments to Annual Emission Allocation (tonnes of carbon dioxide equivalent) 2013 2014 2015 2016 2017 2018 2019 2020 Belgium 3 996 502 3 923 133 3 849 764 3 776 395 3 703 026 3 629 657 3 556 288 3 482 919 Bulgaria 1 728 601 1 696 867 1 665 133 1 633 398 1 601 664 1 569 930 1 538 196 1 506 462 Czech Republic 2 978 152 2 923 478 2 868 804 2 814 130 2 759 457 2 704 783 2 650 109 2 595 435 Denmark 0 0 0 0 0 0 0 0 Germany 23 197 461 22 771 595 22 345 729 21 919 863 21 493 997 21 068 131 20 642 265 20 216 399 Estonia 0 0 0 0 0 0 0 0 Ireland 334 322 328 184 322 047 315 909 309 772 303 634 297 496 291 359 Greece 2 048 785 2 011 173 1 973 560 1 935 948 1 898 336 1 860 724 1 823 111 1 785 499 Spain 7 987 731 7 841 090 7 694 448 7 547 807 7 401 166 7 254 525 7 107 884 6 961 243 France 14 686 466 14 416 848 14 147 230 13 877 611 13 607 993 13 338 373 13 068 755 12 799 136 Croatia 1 582 200 1 553 154 1 524 107 1 495 060 1 466 014 1 436 968 1 407 921 1 378 875 Italy 9 607 222 9 430 849 9 254 477 9 078 104 8 901 732 8 725 359 8 548 988 8 372 615 Cyprus 0 0 0 0 0 0 0 0 Latvia 19 186 18 834 18 482 18 130 17 778 17 426 17 072 16 720 Lithuania 4 217 333 4 139 910 4 062 487 3 985 064 3 907 641 3 830 218 3 752 795 3 675 371 Luxembourg 275 161 270 110 265 058 260 007 254 955 249 904 244 852 239 801 Hungary 397 287 389 994 382 700 375 407 368 113 360 820 353 526 346 233 Malta 0 0 0 0 0 0 0 0 Netherlands 2 138 730 2 099 466 2 060 203 2 020 939 1 981 676 1 942 413 1 903 149 1 863 886 Austria 2 018 185 1 981 135 1 944 084 1 907 034 1 869 984 1 832 933 1 795 883 1 758 832 Poland 10 936 568 10 735 791 10 535 014 10 334 238 10 133 461 9 932 684 9 731 907 9 531 130 Portugal 563 543 553 197 542 852 532 506 522 160 511 815 501 469 491 123 Romania 7 450 508 7 313 730 7 176 951 7 040 172 6 903 394 6 766 615 6 629 836 6 493 057 Slovenia 45 241 44 411 43 580 42 749 41 919 41 089 40 258 39 427 Slovakia 1 854 320 1 820 278 1 786 236 1 752 194 1 718 151 1 684 109 1 650 067 1 616 025 Finland 1 720 524 1 688 938 1 657 352 1 625 766 1 594 180 1 562 594 1 531 009 1 499 423 Sweden 1 701 355 1 670 121 1 638 887 1 607 653 1 576 419 1 545 185 1 513 951 1 482 717 United Kingdom 238 830 234 446 230 061 225 676 221 292 216 908 212 523 208 138